JONES, District Judge.
Full consideration of the motion and the nine requests contained therein results in the denial of the motion for the following reasons.
As to the first request, the recent holding of the Court of Appeals for this circuit in Robertson v. Argus Hosiery Mills, Inc., June 25, 1941, 121 F.2d 285, disposes of the contention that any jurisdictional amount need be alleged in an action of this kind.
The second, third and fourth requests are denied on the ground that the complaint is sufficiently definite and certain to enable the defendant to prepare its answer, which is all that is required. The allegations of fraudulent conduct which led the Court to order a more particular statement in Fleming v. Cleveland Union Terminals Company, D.C., 36 F.Supp. 781, are not present in this action. If the defendant desires further details of fact in order to prepare for trial it is provided with adequate methods of discovery.
The fifth request is denied for the reason that plaintiff has complied sufficiently with Rule 10(b), Rules of Civil Procedure, 28 U. S.C.A. following section 723c, relating to the mechanics of pleading in civil actions.
The sixth and seventh requests are denied because the matters objected to are properly a part of the complaint. The *702language used merely follows the statute creating the cause of action and directing the form in which it may be maintained, 29 U.S.C.A. § 216(b), and a class action is clearly authorized thereby.
The eighth request falls with the denial of the fourth.
The ninth request is denied on the ground that this is a civil action and that under the rules a plaintiff is entitled to join all of his claims, whether legal or equitable, in the same pleading, Rule 18(a), and to demand relief of several different types, Rule 8(a).
As to the last four requests, the Court is of the opinion that they should be denied for another reason in addition to those set forth above. There is no provision in the rules for a motion to strike except in certain enumerated instances, Rule 12(f), and the matters objected to in the requests mentioned do not fall Within the permitted category.